Title: Isaac A. Coles to James Madison, 9 August 1827
From: Coles, Isaac A.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Enniscorthy
                                
                                Augt. 9th 1827.
                            
                        
                        Yours of the 3d inst: reached me by the mail of yesterday, inclosing one from my Brother in which he directs
                            me to return you the amount of your check, what I would now do if the sum was not unfortunately an inconvenient one for a
                            letter—Mr & Mrs Stevenson, my sister Betsey & myself propose however, on our return from the Springs,
                            to accept of your kind Invitation to Montpellier, where a more convenient opportunity will be afforded me of complying
                            with my Brothers wishes
                        My friends all left me some days ago for the White Sulphur where I expect to join them on Monday next. I am
                            happy to inform Mrs Madison that Mrs Stevenson’s health was so much improved during her stay here, that more than one
                            day was fixed on for a visit to Montpellier & that Accident alone prevented her from paying her respects to her.
                            We were all greatly grieved to learn from Mr Cabell on his return Home that you had been so much indisposed while at the
                            University. I ask to be presented in the kindest manner to Mrs Madison—& am with Constant and devoted
                            attachment, ever truly yrs
                        
                            
                                I. A. Coles
                            
                        
                    